Citation Nr: 1804239	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  11-19 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent for service-connected thoracolumbar spine sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel






INTRODUCTION

The Veteran served on active duty from March 2003 to September 2003, from October 2004 to December 2005, and from September 2008 to November 2009, to include service in Iraq.  Information in the file indicates the Veteran was also on active duty from August 1984 to October 1984.  The Veteran also served in the Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran did not appear at a hearing he requested before the Board.  Without good cause shown for the failure to appear, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

In June 2014 and July 2017, the Board remanded the case for development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a higher rating for his back disability.  

A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In July 2017, the Board directed the AOJ to ask the Veteran to identify all providers who have treated his back and update VA treatment records.  After the records development was completed, the Board directed a new VA examination in compliance with Correia v. McDonald, 23 Vet. App. 158, 168-69 (2016).  If the Veteran's claim was still denied, then the AOJ was directed to issue a supplemental statement of the case before returning the Veteran's claim to the Board.  After reviewing the file, the Board finds none of its directives have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for a higher rating.  All identified VA records should be added to the claims file, to specifically include records from the Erie VA Medical Center dating since September 2015.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After the record development is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his thoracolumbar spine sprain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  If there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; or, (4) as a result of pain, weakness, fatigability, or incoordination, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should address whether the Veteran has intervertebral disc syndrome, neurological disability, or scars related to the thoracolumbar spine strain.  If so, the symptoms, severity, and functional limitations of those disabilities should be detailed.  

3.  After the development requested is completed, readjudicate the claim for an increased rating.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




